DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	
Reasons for Allowance
Claims 1-5, 9-23 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising:
a first housing;
a second housing connected to the first housing so as to be foldable, with a folding axis between the first housing and the second housing;

a display module including:
a first area disposed on the first housing and formed to be a flat surface,
a second area disposed on the second housing and formed to be a flat surface, and
a folding area formed between the first area and the second area and formed to be a flat surface or a curved surface; and
a plate disposed on a rear surface of the display module, the plate including:
a first plate coupled to the first area, the first plate including a first
 attached area coupled to the rear surface of the first area and a first unattached area extending from the first attached area and
a second plate coupled to the second area, the second plate including a second attached area coupled to the rear surface of the second area and a second unattached area extending from the second attached area 
wherein at least a portion of the first unattached area is formed as a first slit area including: 
a plurality of first extensions, and
a plurality of first slits formed between the plurality of first extensions, 
wherein at least a portion of the second unattached area is formed as a second slit area including:
a plurality of second extensions, and
a plurality of second slits formed between the plurality of second extensions,
wherein the electronic device is capable of entering a folded state in which the folding area is formed to be a curved surface and a flat state in which the folding area is formed to be a flat surface, and
wherein in the flat state, a space for foreign matter to fall through is defined between the rear surface of the display module and the first slit area and between the rear surface of the display module and the second slit area,
wherein each of the first extensions includes a first surface configured to face the rear surface of the display module in the flat state and having a first width, and a second surface opposite to the first surface and having a second width greater than the first width, and
wherein each of the second extensions includes a third surface configured to face the rear surface of the display module in the flat state and having a third width, and a fourth surface opposite to the third surface and having a fourth width greater than the third width.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising the first housing, the second housing foldably connected to each other, the detail of the display module having a first area disposed on the first housing the second area disposed on the second housing an da folding area formed to be a flat surface or a curved surface, furthermore, the detail of the plate disposed on the rea surface of the display module having a first and second plate such that each plate includes an attached area coupled to the rear surface of the respective area and an unattached area extending from the respective attached area, furthermore the detail of the extension and the slits provided in the unattached area and in the flat state, a space for foreign matter to fall through is defined between the rear surface of the display module and the first slit area and between the rear surface of the display module and the second slit area, wherein each of the first extensions includes a first surface configured to face the rear surface of the display module in the flat state and having a first width, and a second surface opposite to the first surface and having a second width greater than the first width, and wherein each of the second extensions includes a third surface configured to face the rear surface of the display module in the flat state and having a third width, and a fourth surface opposite to the third surface and having a fourth width greater than the third width, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior art of record are provided in the previous office actions. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A display assembly comprising:
a display module including:
a cover layer configured to form a surface of the display assembly,
a panel layer disposed under the cover layer and including a pixel array, and
a buffer layer disposed under the panel layer;
a first plate disposed under the display module; and
a second plate disposed under the display module and spaced apart from the first plate at a predetermined interval,
wherein the first plate includes:
a first coupled area coupled to a rear surface of the display module, and
a first uncoupled area not coupled to the rear surface of the display module, the first uncoupled area extending from the first coupled area toward the second plate and having a plurality of first extensions and a plurality of first slits formed between the plurality of first extensions, and
wherein the second plate includes:
a second coupled area coupled to the rear surface of the display module, and
a second uncoupled area not coupled to the rear surface of the display module, the second uncoupled area extending from the second coupled area toward the first plate and having a plurality of second extensions and a plurality of second slits formed between the plurality of second extensions,
wherein at least a partial area of the display module is formed to be a bendable area deformable to a flat surface or a curved surface, and
wherein in a flat state in which the bendable area substantially forms the flat surface, a space for foreign matter to fall through is defined between the rear surface of the display module and the first uncoupled area and between the rear surface of the display module and the second uncoupled area,
wherein each of the first extensions includes a first surface configured to face the rear surface of the display module in the flat state and having a first width, and a second surface opposite to the first surface and having a second width greater than the first width, and
wherein each of the second extensions includes a third surface configured to face the rear surface of the display module in the flat state and having a third width, and a fourth surface opposite to the third surface and having a fourth width greater than the third width.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device the details of the display module, the first and second plate and the specific coupling area and uncoupling area with respect to the first and second plate, furthermore the extensions and the slit configuration for each of the plates and lastly, similar to claim 1, the detail spacing and configuration such that in a flat state in which the bendable area substantially forms the flat surface, a space for foreign matter to fall through is defined between the rear surface of the display module and the first uncoupled area and between the rear surface of the display module and the second uncoupled area, wherein each of the first extensions includes a first surface configured to face the rear surface of the display module in the flat state and having a first width, and a second surface opposite to the first surface and having a second width greater than the first width, and wherein each of the second extensions includes a third surface configured to face the rear surface of the display module in the flat state and having a third width, and a fourth surface opposite to the third surface and having a fourth width greater than the third width, at least the highlighted configuration in combination of the remaining limitation of the entire claim 16 and the function/operation of the claim 16 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior art of record are provided in the previous office actions. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841